*134
Judgment reversed.

The evidence showed that the defendant sold liquor only by the gallon, in 1889, 1890 and 1891, in the county and not within the corporate limits of any city, town or village. He introduced the record of the ordinary’s office, showing that he had registered in that office and paid the tax in 1889,1890 and 1891. He stated that he had sold liquor by the gallon and upwards, and in no other way; was advised he had the right so to do ; if he had violated the law, he did not intend to do it. He was found guilty, and took exceptions to the following portions of -the charge to the jury.
“Before the defendant would be authorized to sell liquor, he must first pay a tax of twenty-five dollars to the county commissioner of Harris county. He must then at the same time, or before selling, present to the county commissioners a petition signed by two thirds of the freeholders within three miles of the plane where he is said to have sold it; and also to register as required by law. If he did these three things, then he would be authorized to sell liquor by the gallon under the statute If he did two of them and failed to do the third, he would not be excused. The law requires all three things of him before it would give him the authority to sell liquor. "Whenever the State brings forward testimony to show in this case that he sold by the gallon, then the burden is shifted, and it is upon the defendant to show that before selling by the gallon he obtained a petition, signed by two thirds of the freeholders within three miles of the place where he sold, to sell it; that he had presented that petition to the commissioners of Harris county, and in addition thereto had paid the twenty-five dollars tax, and had also registered as required by law. There is a statute in this State that requires him to pay a tax of $25 to the county commissioners of Harris county, and to obtain the written consent of two thirds of the freeholders living within three miles of the place where he seeks to sell the liquor. That statute is on the statute books. It is of force, and the court charges you that it is the law, and the legislature had a right to pass such a law, and they did pass sucha law, and it is the duty of the court and juries to enforce it. But if you find that he sold in any quantity by the gallon or more, without having paid the tax of $25.00 to the county commissioners, and having also had the written consent of two thirds of the freeholders living within three miles of the place where he sold the liquor, then, gentlemen of the jury, he is guilty.”
Blandeord & Grimes and R. A. Russell, for plaintiff in error.
A. A. Carson, solicitor-general, contra.